Citation Nr: 0426290	
Decision Date: 09/22/04    Archive Date: 09/29/04

DOCKET NO.  97-30 824	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to an increased rating for low back syndrome with 
degenerative disc disease at L4-L5 and L5-S1, and 
radiculopathy, currently evaluated as 40 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel




INTRODUCTION

The veteran served on active duty from May 1964 to April 
1967.

This matter comes before the Board of Veterans' Appeals 
(Board) from a March 1996 decision of the New York, New York, 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  In September 1998, the veteran testified at a hearing 
at the Board before a Veterans Law Judge.  In December 1998, 
the Board remanded the veteran's appeal for further 
evidentiary development.  In August 2003, the Cleveland, 
Ohio, RO reclassified the veteran's disability as low back 
syndrome with degenerative disc disease at L4-L5 a L5-S1 and 
radiculopathy and assigned a 40 percent rating.  

During the pendency of the appeal the veteran moved and his 
appeal was transferred to the RO in Roanoke, Virginia.  

In July 2004, the veteran was notified that the Veterans Law 
Judge who conducted his September 1998 hearing had left the 
Board.  He was informed of his right to have another hearing, 
and notified that if he failed to respond within 30 days the 
Board would presume that he did not want another hearing.  No 
response was received.  Therefore, adjudication of his claim 
will go forward.

In addition to the issue cited on the cover page of this 
decision the veteran has raised the issue of entitlement to a 
total rating based on individual unemployability (TDIU).  
This issue has not been developed for appellate review and is 
not intertwined with the issue on appeal.  Accordingly, it is 
referred back to the RO for appropriate action.


FINDINGS OF FACT

1.  Prior to September 23, 2002, the veteran's the low back 
syndrome, with degenerative disc disease at L4-L5 and L5-S1, 
and radiculopathy, was not manifested by pronounced 
intervertebral disc syndrome. 

2.  Since September 23, 2002, the veteran low back syndrome, 
with degenerative disc disease at L4-L5 and L5-S1, and 
radiculopathy is not manifested by incapacitating episodes 
that required bed rest prescribed by a physician and 
treatment by a physician having a total duration of at least 
six weeks during the past 12 months.  The disorder is further 
not manifested by severe incomplete sciatic nerve paralysis, 
with marked muscle atrophy.


CONCLUSION OF LAW

The criteria for a rating in excess of 40 percent for a low 
back syndrome, with degenerative disc disease at L4-L5 and 
L5-S1, and radiculopathy, are not met.  38 U.S.C.A. §§ 1155, 
5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.7, 4.71a, 4.123, 4.124, 4.124a, Diagnostic 
Codes 5293, 8520 (2003); 68 Fed. Reg. 51454-56 (Aug. 27, 
2003); 69 Fed. Reg. 32449 (June 10, 2004) (to be codified at 
38 C.F.R. § 4.71a).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), provides that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim.  VA is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  38 U.S.C.A. §§ 5103A, 5107(a); 38 C.F.R. 
§§ 3.102, 3.159.

First, VA has a duty to provide an appropriate claim form, 
instructions for completing it, and notice of information 
necessary to complete the claim if it is incomplete.  38 
U.S.C.A. § 5102; 38 C.F.R. § 3.159(b)(2).  In this case, 
there is no issue as to providing an appropriate application 
form or completeness of the application.

Second, VA has a duty to notify the veteran of any 
information and evidence needed to substantiate and complete 
a claim, notice of what part of that evidence is to be 
provided by the claimant, and notice of what part VA will 
attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1); Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).  In an April 2002 letter that 
was returned to the RO and thereafter in February 2003 and 
December 2003 letters, VA notified the claimant that he was 
responsible to support his claim with appropriate evidence.  
He was also informed that VA would obtain all relevant 
evidence in the custody of any VA or private facility he 
identified.  He was advised that it was his responsibility to 
either send medical treatment records from his private 
physicians regarding treatment for his disability, or to 
provide a properly executed release so that VA could request 
the records for him.  The veteran was also advised of the 
VCAA in the above letters.  An August 2003 Supplemental 
Statement of the Case notified the veteran of the change in 
regulations for rating his low back disorder.  Therefore, the 
Board finds that the duty to notify the appellant of the 
necessary evidence and of his responsibility for obtaining or 
presenting that evidence has been fulfilled.

Third, VA has a duty to assist claimants to obtain evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A; 38 
C.F.R. § 3.159.  In this case, the veteran's was asked by VA 
on three occasions (see RO letters to the veteran dated in 
April 2002, February 2003, and December 2003; also see 
December 1998 Board remand) if there were any information or 
evidence he considered relevant to his claim so that VA could 
help him by getting that evidence.  If the evidence was held 
by a private physician the veteran was to provide 
authorizations so that the RO could obtain that evidence.  
The veteran did not, however, identify the names of any 
private physicians who treated him for his service connected 
low back disorder or provide VA with authorizations to obtain 
his treatment records from the private healthcare providers 
who had filed letters in support of his earlier claims for an 
increased rating.  Indeed, at his September 1998 personal 
hearing, the representative reported that the claims file 
included all of his private treatment records.  Furthermore, 
the record on appeal shows, not only voluminous VA treatment 
records from all of the VA Medical Centers he reported he 
received treatment, but an August 1996 letter from Bertrand 
Emmett, D.C., and the results from several VA examinations 
that provide medical opinion evidence as to the current 
severity of his service connected low back disorder.  The 
record shows that the appellate was advised of what evidence 
VA had requested and notified in the statement, supplemental 
statements of the case, and the April 2002, February 2003, 
and December 2003 letters from the RO of what evidence had 
been received.  Accordingly, the Board finds that all 
available and identified medical records have been obtained 
and there is no indication that any pertinent evidence was 
not received.  Therefore, the duty to notify the appellant of 
any inability to obtain records does not arise in this case.  
Id.  Thus, VA's duty to assist has been fulfilled.

Finally, the record is remarkable for absence of any evidence 
of harm to the veteran because VA failed to provide an 
adequate VCAA notice until after the adverse rating decision.  
Cf. Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In this 
respect, a review of the record on appeal shows the veteran 
was given numerous opportunities to submit evidence after the 
RO notified him what evidence was necessary to substantiate 
his claim, and the record shows that the appellant filed 
and/or the RO obtained additional records.  Hence, the Board 
finds that the appellant was not prejudiced by VA's failure 
to issue the VCAA letter until after the rating decision.

Therefore, to the extent that VA may have failed to fulfill 
any duty to notify and assist the veteran, including because 
the VCAA notice was not provided in the order required by 
38 U.S.C.A. § 5103(a) (West 2002) because the appeal was 
pending for years prior to the enactment of the VCAA, the 
Board finds that error to be harmless.  Of course, an error 
is not harmless when it "reasonably affect(s) the outcome of 
the case."  ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 
(Fed. Cir. 1998); Conway v. Principi, No. 03-7072 (Fed. Cir. 
Jan. 7, 2004).  In this case, however, because there is not a 
scintilla of evidence that any failure on the part of VA to 
further comply with the VCAA reasonably affects the outcome 
of this case, the Board finds that any such failure is 
harmless.  While perfection is an aspiration, the failure to 
achieve it in the administrative process, as elsewhere in 
life, does not, absent injury, require a repeat performance.  
Miles v. M/V Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 
1985).

The Claim

The veteran contends that his service-connected low back 
disorder is manifested by increased adverse symptomatology 
that entitles him to an increased rating.  It is requested 
that the veteran be afforded the benefit of the doubt.

Disability evaluations are determined by the application of a 
schedule of ratings that is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Although regulations 
require that a disability be viewed in relation to its 
recorded history, 38 C.F.R. §§ 4.1, 4.2 (2003), when 
assigning a disability rating, it is the present level of 
disability which is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).

Historically, the RO granted service connection for low back 
syndrome in 1972.  Service connection for degenerative disc 
disease at L4-L5 a L5-S1 and radiculopathy was combined with 
the rating for low back syndrome, and a 40 percent rating 
assigned under 38 C.F.R. § 4.71, Diagnostic Code 5295-5293, 
in August 2003. 

Since the veteran filed his increased rating claim there have 
been a number of changes in the criteria for rating 
musculoskeletal disabilities under 38 C.F.R. § 4.71a, 
including intervertebral disc syndrome under Diagnostic 
Code 5293.  See 38 C.F.R. § 4.71a (2003); 68 Fed. Reg. 51454-
56 (Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) (to be 
codified at 38 C.F.R. § 4.71a).  The new rating criteria for 
rating intervertebral disc syndrome became effective 
September 23, 2002.  Further, additional regulatory changes 
became effective September 26, 2003, but these did not change 
the way intervertebral disc syndrome was rated, except for 
renumbering Diagnostic Code 5293 as Diagnostic Code 5243.  
See 68 Fed. Reg. 51454-51456 (Aug. 27, 2003).  Similarly, 69 
Fed. Reg. 32449 (June 10, 2004) noted a clerical error in the 
Federal Register publication of August 27, 2003.  Hence, as 
noted, the new Rating criteria for intervertebral disc 
syndrome went into effect on September 23, 2002.

An August 2003 supplemental statement of the case notified 
the veteran of the new and old rating criteria.  Accordingly, 
adjudication of his claim may go forward.  See Bernard v. 
Brown, 4 Vet. App. 384, 393 (1993).  

Next, given the change in law, VA may only apply the old 
rating criteria for rating intervertebral disc syndrome to 
the pre-September 23, 2002, time period and the new rating 
criteria for rating intervertebral disc syndrome to the term 
beginning on September 23, 2002, time period.  Kuzma v. 
Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 07-03; 
69 Fed. Reg. 25179 (2004).

Prior to September 23, 2002, time period, the veteran will 
only be entitled to an increased, 60 percent, rating if the 
intervertebral disc syndrome is manifested by "pronounced" 
symptoms which defined as persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to site of diseased disc with little 
intermittent relief.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2002).

Effective September 23, 2002, the veteran will only be 
entitled to a 60 percent rating if the intervertebral disc 
syndrome is manifested by incapacitating episodes having a 
total duration of at least six weeks during the past 12 
months.  38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003); 68 
Fed. Reg. 51454-56 (Aug. 27, 2003); 69 Fed. Reg. 32449 
(June 10, 2004) (to be codified at 38 C.F.R. § 4.71a).  An 
incapacitating episode as a period of acute signs and 
symptoms due to intervertebral disc syndrome that requires 
bed rest prescribed by a physician and treatment by a 
physician.  Id.  Note 1 also defines chronic orthopedic and 
neurological manifestations as orthopedic and neurologic 
signs and symptoms resulting from intervertebral disc 
syndrome that are present constantly, or nearly so.  Note 2 
provides that, when evaluating on the basis of chronic 
manifestations, evaluate orthopedic disabilities using 
evaluation criteria for the most appropriate orthopedic 
diagnostic code or codes.  Evaluate neurologic disabilities 
separately using evaluation criteria for the most appropriate 
neurologic diagnostic code or codes.  Note 3 provides that, 
if intervertebral disc syndrome is present in more than one 
spinal segment, provided that the effects in each spinal 
segment are clearly distinct, evaluate each segment on the 
basis of chronic orthopedic and neurologic manifestations or 
incapacitating episodes, whichever method results in a higher 
evaluation for that segment.  Id.

It should also be pointed out that each of the ways by which 
the back is ratable, other than some of those described in 
38 C.F.R. § 4.71a, Diagnostic Code 5285 (2003), contemplates 
limitation of motion.  See VAOPGCPREC 36-97 (Dec. 12, 1997).  
Therefore, assigning separate ratings on the basis of both 
limitation of motion and other symptoms, such as those set 
forth in Diagnostic Code 5293/5243, would be inappropriate.  
38 C.F.R. § 4.14 (2003).  However, the veteran would be 
entitled to a separate disability rating for separate 
segments of the spine if ankylosis or limitation of motion 
involved more than one segment of the spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5285 (note).

Given Note 2 to Diagnostic Code 5243, the veteran's 
complaints of radiculopathy, and the fact that the sciatic 
nerve is the nerve most likely effected by the appellant's 
service connected low back disorder, the Board will also 
consider whether he is entitled to a rating in excess of 40 
percent under 38 C.F.R. § 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720 (2003). 

Given the 40 percent rating already in effect for the service 
connected low back disorder under 38 C.F.R. § 4.71a, the 
veteran will only be entitled to a 60 percent rating under 
38 C.F.R. § 4.124a, Diagnostic Code 8520 if his adverse 
symptomatology equates to incomplete paralysis of the sciatic 
nerve with severe symptoms including marked muscle atrophy 
(60 percent).  Id.

Prior to September 23, 2002

Contemporaneous VA treatment records, dated from January 1995 
to September 2002, show complaints and/or treatment for low 
back pain, numbness and/or tingling in the lower extremities, 
and restricted lumbar motion variously diagnosed as spinal 
stenosis, degenerative disc disease, degenerative joint 
disease, lumbar radiculopathy, a herniated nucleus pulposus, 
and a bulging disc.  An April 1997 treatment record noted the 
veteran's complaint that his leg gave out on him periodically 
because of his back.  A July 2001 VA treatment record noted 
that the veteran did not complain of tingling or numbness.

A magnetic resonance imaging evaluation (MRI) dated in 
September 1995, showed disc herniation a L4-L5 and L5-S1 
along with degenerative disc disease most marked at L4-L5 and 
L5-S1.  Computerized tomography (CT) dated in June 1994 
showed no evidence of disc disease/a herniated nucleus 
pulposus.  X-rays dated in August 2002 showed degenerative 
changes at L5-S1.  A March 1997 VA treatment records reported 
that August 1996 and February 1997 electromyography (EMG) 
were normal. 

The Board notes parenthetically that earlier records found in 
the claims files note that the veteran sustained a back 
injury at work in March 1986.

The veteran appeared for a VA examination in November 1995.  
He complained of low back pain with pain and weakness in the 
left lower extremity.  The veteran also complained difficulty 
sitting or walking for long periods.  He reported that these 
problems forced him to retire from his job in 1989.  

On examination the lumbosacral spine was tender to palpation.  
The veteran was noted to wear a TENS unit.  Lumbar motion was 
as follows: forward trunk flexion to 60 degrees; backward 
extension to 15 degrees; left and right lateral flexion to 20 
degrees; and left and right rotation to 30 degrees.  The 
veteran complained of back pain with straight leg raising.  
There was no thigh or calf muscle atrophy.  Deep tendon 
reflexes were 2 plus in knee and ankle jerks.  "Antigravity 
motion was present in all muscle groups in the lower 
extremities but manual muscle testing was compromised by 
giveway (sic) weakness."  The diagnosis was degenerative 
lumbosacral spondylosis and L4-L5 disc disease.

In an August 1996 letter from Bertrand Emmett, D.C., he 
reported treating the veteran since November 1994, his 
pertinent diagnosis was lumbosacral radiculopathy which he 
opined continued to deteriorate.  The veteran claimed to have 
good days when he was able to go about his daily business 
without any excess pain and bad days when he was unable to 
stand, sit, or walk for any length of time and spent his day 
in bed.  Thereafter, it was reported that the veteran was 
seen two to three times a week for chiropractic treatment, 
including adjustments, traction, "EMS," and hydroculator 
therapy.  Dr. Emmett opined that the veteran was totally 
disabled.

The veteran appeared for a VA examination in April 1997, and 
he complained of constant low back pain, with chronic pain 
and weakness into the left lower extremity, and periodic 
(once a week) pain into the right lower extremity.  He also 
complained of left lower extremity paresthesia that radiated 
to the dorsum of the left foot.  The veteran characterized he 
pain as 5 out of 5, reported that the pain was worse standing 
then lying down, and reported his pain was the same standing 
and sitting.  The veteran next reported that he could walk 
one block with the assistance of his cane.  The veteran 
reported that his low back disorder caused him to lose so 
much time from work he had to take an early retirement.  
Lastly, the veteran reported that he had more bad days then 
good.

On examination, the veteran was wearing a TENS unit and a 
lumbar support.  He used the armrest of a chair to assist in 
standing and he ambulated using a cane.  The lumbar spine and 
buttocks were tender.  Lumbar range of motion was as follows: 
forward flexion to approximately 15 degrees with guarding 
secondary to pain; backward extension to approximately 5 to 
10 degrees with complaints of pain in the left buttock and 
left thigh; left and right lateral flexion to approximately 
10 degrees with complaints of pain; and left and right 
rotation to approximately 5 degrees limited secondary to 
pain.  Deep tendon reflexes in the lower extremities were 
intact bilaterally at 2 plus.  Motor strength was weak in the 
extensor hallucis longus and extensor digitorum longus 
bilaterally.  Straight leg raising was to 20 degrees 
bilaterally.  There was no gross muscle atrophy.  Sensation 
was intact grossly in the lower extremities except for 
decreased sensation at the plantar aspect of the left foot.  
No clonus or pathologic reflexes were appreciated.  It was 
noted that August 1996 and February 1997 EMGs were normal.  
The diagnoses included spinal stenosis at L4-L5, herniated 
nucleus pulposus at L5, and lumbosacral radicular symptoms.

As for whether an increased rating may be assigned under old 
Diagnostic Code 5293, the evidence does not disclose problems 
tantamount to pronounced intervertebral disc syndrome and 
thus the veteran does not warrant the assignment of an 
increased, 60 percent, rating.  38 C.F.R. § 4.71a (2002). 

In this regard, the symptoms have not been persistent to the 
point that he only experiences little intermittent relief.  A 
March 1997 VA treatment record reported that August 1996 and 
February 1997 EMG were normal.  Similarly, at the November 
1995 VA examination, while lumbosacral spine motion was 
limited, there was pain to palpation, and manual muscle 
testing was compromised by give way weakness, there was no 
adverse neurological symptomatology reported.  Likewise, at 
the April 1997 VA examination, no adverse neurological 
symptomatology was found except for decreased sensation in 
the plantar aspect of the left foot.  Additionally, the pain 
he experiences, especially with activity, has not been shown 
to be so disabling as to equate to pronounced intervertebral 
disc symptoms with only little intermittent relief.  
Moreover, the veteran's statements to Dr. Emmett that he had 
good days where his activity was normal, and his statement to 
the April 1997 VA examiner that he had at least some good 
days, suggests that he obtains more relief than that 
contemplated by the criteria for a 60 percent rating.  
Therefore, even when considering functional limitations due 
to pain or other factors as identified in 38 C.F.R. §§ 4.40, 
4.45 (2003), the Board does not find that the veteran's 
functional losses equate to the debility contemplated by the 
60 percent rating for intervertebral disc syndrome.  
VAOPGCPREC 36-97 (Dec. 12, 1997); 63 Fed. Reg. 31226 (1998); 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

Whether evaluating the veteran's disability under Diagnostic 
Code 5286 (ankylosis of the spine), 5289 (ankylosis of the 
lumbar spine), or 5285 (residuals of a fractures vertebra), a 
greater rating is not warranted.  38 C.F.R. § 4.71a (2002).  
The evidence does not include a diagnosis of lumbosacral 
ankylosis.  In the absence of ankylosis, the Board cannot 
rate his service-connected low back disorder as ankylosis.  
Johnston v. Brown, 10 Vet. App. 80 (1997).  Consequently, an 
increased schedular rating is not warranted under either 
Diagnostic Code 5286 or Diagnostic Code 5289.  

Likewise, there is no suggestion in the record that the 
veteran had ever fractured a vertebra.  There being no 
demonstrable vertebral deformity due to fracture, a 10 
percent rating may not be added to the rating.  Furthermore, 
the veteran's service-connected low back disorder does not 
include cord involvement requiring long leg braces.  In fact, 
at all of the aforementioned VA examinations, the veteran was 
able to move his lumbosacral spine.  Consequently, an 
increased schedular rating is not warranted for the veteran's 
service-connected low back disorder under Diagnostic Code 
5285.  38 C.F.R. § 4.71a (2002).

Since September 23, 2002

VA treatment records, dated from October 2002 to July 2003, 
show continued complaints and/or treatment for low back pain 
with radiation into the lower extremity diagnosed as 
degenerative disc disease, spinal stenosis, disc herniation, 
radiculopathy, and spondylosis.  The records also show the 
veteran's complaints of a recent increase in his pain and 
discussions of the need for surgery.

The January 2003 MRI showed a small L4-L5 paracentral disc 
protrusion compressing the descending left L5 nerve root, and 
degenerative disc changes at L5-S1 resulting in bilateral 
neural formal narrowing. 

A March 2003 VA treatment record contained an orthopedic 
examination report.  The veteran was noted to complain of low 
back pain with radiation to his left foot with a burning pain 
in the bottom of the left foot as well as pain into the right 
leg and testicles.  He rated his pain as an 81/2 out of 10.  He 
reported that the pain interfered with his sleeping.  He also 
complained of periodic bowel problems, and that his left leg 
gave way when walking up steps.  

On examination, there was right and left mid posterior 
buttock tenderness.  The muscles were not tight or spastic.  
There was "moderate restriction of painful [range of 
motion]."  There was slight weakness of the right foot and 
ankle.  Sitting straight leg raising was negative.  Straight 
leg raising was also reported as positive at 50 to 60 degrees 
on the left side with pain in the posterior hip area.  The 
veteran complained of some numbness in the left foot.  The 
range of motion of the hips and knees were satisfactory.  The 
lower legs were about the same.  There was no significant 
swelling or edema.  He did not have trouble rising from a 
chair.

The veteran appeared for a VA examination in April 2003.  At 
that time, he complained of daily low back pain and 
stiffness.  He thereafter reported that, at least three days 
a week or more with walking, the pain radiated down to his 
left buttock and down to the lateral aspect of the leg to the 
top of the left foot.  The veteran did not report 
experiencing flare-ups but, periodically, had morning 
stiffness and difficulty getting out of bed.  The veteran 
reported that he could walk, but avoids heavy lifting and was 
not able to run.

On examination, there was moderate perivertebral muscle 
spasm.  Straight leg raising was positive on the left at 30 
degrees.  The veteran had diffused hyperreflexia without 
reflexing symmetry.  There was no weakness in the legs or 
feet.  Test of sensation was also intact and there were no 
Babinskis.  The range of motion of the veteran's lumbar spine 
was as follows: anterioral flexion to 70 degrees; left and 
right lateral flexion to 20 degrees; and left and right 
rotation to 20 degrees.  The diagnoses were lumbar 
degenerative disk disease at L4-5 and L5-S1 with chronic low 
back pain and intermittent radicular pain, and history of 
lumbar strain.

At a May 2003 VA examination, the veteran complained of pain 
in his low back mainly in the left leg on and off since his 
in-service injury.  He reported that he was never completely 
without pain.  Thereafter, the veteran complained of pain 
radiating down the left buttock into the left thigh, the left 
anterior calf, and down into the foot with numbness and 
tingling of the foot.  He also complained of pain radiating 
into his groin and testicles that produced the sensation that 
he had to go to the bathroom to move his bowels.  He also 
complained of a periodic problem with moving his bowels.  The 
veteran reported that when, he is in severe pain, he has to 
lie down in bed which provided relatively good control.  
Getting up and walking around during these times aggravated 
the pain.  He next reported that he lost his job in 1989 
because he missed too much time from work because of the low 
back pain. 

On examination, there were active knee and ankle jerks 
bilaterally.  There was some weakness of left foot 
dorsiflexion.  The veteran found it difficult to clear the 
ground when he tried to walk on his heels.  The veteran could 
walk on his toes.  There was tenderness over the left 
paraspinal muscles but they were hard to palpate because the 
veteran was overweight.  There was no loss of sensation in 
the right foot.  There was marked limitation of motion of the 
lumbar spine with forward flexion to 45 degrees, no backward 
extension, left and right tilt to 15 degrees, and left and 
right twist to 45 degrees.  He could not bring his hands to 
his knees.  He had an antalgic posture while seated.

As for whether an increased rating may be assigned under new 
Diagnostic Code 5293/5243, the evidence does not disclose any 
physician ordered bed rest in the past 12 months.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003); 68 Fed. Reg. 51454-56 
(Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) (to be 
codified at 38 C.F.R. § 4.71a).  Therefore, the veteran will 
only be entitled to an increased rating if he has problems 
tantamount to severe incomplete paralysis of the sciatic 
nerve.  38 C.F.R. § 4.124a, Diagnostic Code 8520 (2003).  

In this regard, VA treatment records show the veteran's 
complaints, diagnoses, and/or treatment for pain radiating 
into the lower extremities.  Moreover, the April 2003 VA 
examiner reported that the veteran had problems with a 
limited range of motion, muscle spasm, positive straight leg 
raising at 30 degrees, and diffused hyperreflexia without 
reflexing symmetry.  Likewise, the May 2003 VA examiner 
reported that the veteran had a marked limitation of motion 
of the lumbar spine, weakness of dorsiflexion of the left 
foot, tenderness over the left paraspinal muscles, and an 
antalgic posture.  Furthermore, the veteran asserts that he 
has constant pain in his lower back and/or extremities that 
is difficult to live with.  

However, the April 2003 examiner also reported that there was 
no weakness in the legs or feet, sensation was intact, and 
there were no Babinskis.  Likewise, the May 2003 examiner 
reported that the veteran could walk on his toes and had 
active knee and ankle jerks bilaterally with no loss of 
sensation in the right foot.  Moreover, the veteran does not 
claim, and the record does not show, that his service 
connected low back disorder causes marked muscle atrophy, 
foot drop, loss of active movement of the muscles below the 
knee, or weakened or lost flexion of knee.

Therefore, because the record on appeal for the period since 
September 23, 2002, is negative for any evidence of physician 
ordered bed rest, marked muscle atrophy, foot drop, loss of 
no active movement of the muscles below the knee, or weakened 
or lost flexion of knee, the claim for an increased rating 
must be denied.  38 C.F.R. § 4.71a, Diagnostic Code 5293 
(2003); 38 C.F.R. §§ 4.123, 4.124, 4.124a, Diagnostic 
Codes 8520, 8620, 8720 (2003); 68 Fed. Reg. 51454-56 
(Aug. 27, 2003); 69 Fed. Reg. 32449 (June 10, 2004) (to be 
codified at 38 C.F.R. § 4.71a).

As to Note 3 to Diagnostic Code 5293, which allows a separate 
rating if the intervertebral disc syndrome is present in more 
than one spinal segment, the Board notes that the x-rays, 
CTs, and MRIs of record are clear in showing that the 
veteran's problems do not extend beyond the lumbar spine.  
Therefore, a separate rating is not warranted.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003).  Likewise, an increased 
rating is not warranted under any of the other provisions of 
38 C.F.R. § 4.71a (2003), because the record does not show 
lumbar ankylosis.

Based on the argument made at the veteran's personal hearing, 
written statements to the RO, and statements to VA examiners 
that he had, in the past, lost significant time from work due 
to his low back disorder and was forced to retire because of 
all of this lost time, the Board has given consideration to 
the application of 38 C.F.R. § 3.321(b)(1) (2003).  Although 
the veteran has described his pain as being so bad that he 
had to retire from his job, the evidence does not show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  The evidence of record does not demonstrate 
that his low back disorder has resulted in frequent periods 
of hospitalization or in marked interference with employment.  

It is undisputed that this disability affects employment, but 
it bears emphasis that the schedular rating criteria are 
designed to take such factors into account.  The schedule is 
intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of evidence showing unusual 
disability not contemplated by the rating schedule, the Board 
concludes the criteria for submission for extra-schedular 
consideration pursuant to 38 C.F.R. § 3.321(b)(1) are not 
met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

In reaching the above conclusions, the Board has not 
overlooked the statements to the RO as well as the veteran's 
personal hearing testimony and the medical literature filed 
on the veteran's behalf.  As to the written statements and 
oral testimony, the Board recognizes that lay witnesses can 
testify as to the visible symptoms or manifestations of a 
disease or disability.  Caldwell v. Derwinski, 
1 Vet. App. 466 (1991).  However, lay statements as to the 
severity of the veteran's disability are not probative 
because lay persons are not competent to offer medical 
opinions.  Moray v. Brown, 5 Vet. App. 211 (1993).  
Similarly, as to the medical literature, the Board finds that 
such generic texts, which do not address the facts in this 
particular veteran's case with any degree of medical 
certainty does not amount to competent medical evidence as to 
the current severity of the service connected low back 
disorder.  Sacks v. West, 11 Vet. App. 314 (1998).  
Therefore, the Board assigns more weight to the objective 
medical evidence of record as outlined above.  

The Board consequently concludes that the preponderance of 
the evidence is against this claim.  Furthermore, the Board 
has considered the doctrine of giving the benefit 
of the doubt to the veteran under 38 U.S.C.A. § 5107 (West 
2002) and 38 C.F.R. §§ 3.102, 4.3 (2003), but does not find 
the evidence is of such approximate balance as to warrant its 
application. 




ORDER

An increased rating for low back syndrome with degenerative 
disc disease at L4-L5 a L5-S1 and radiculopathy, is denied.



	                        
____________________________________________
	DEREK R. BROWN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



